Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear in line 3 as to whether the readout circuit a plurality of signals from each of the plurality of pixels or just a single output signal collectively.  Claim 1 is also not clear in line 7 as to whether “the signal” is a plurality of signals from the readout circuit or some other signal.  Claim 1 is also not clear in lines 6-7 as to what provides the “estimated value.”
Claims 2-5, 13, and 14 are indefinite by virtue of their claim dependency upon indefinite claim 1.
Claim 2 is further indefinite because it is not clear in line 5 as to whether the “one image data” is just a particular one of the plurality of image data recited in line 3; each of them; or some other image data.
Claim 6 is indefinite because it is not clear in line 9 as to whether the “one image data” is just a particular one of the plurality of image data recited in line 7; each of them; or some other image data.

Claims 7-12 are indefinite by virtue of their claim dependency upon indefinite claim 6.
Claim 15 is indefinite because it is not clear in line 3 as to whether the readout circuit a plurality of signals from each of the plurality of pixels or just a single output signal collectively.  Claim 15 is also not clear in line 6 as to whether “the signal” is a plurality of signals from the readout circuit or some other signal.  Claim 15 is also not clear in lines 5-6 as to what provides the “estimated value.”
Claim 16 is indefinite because it is not clear in line 4 as to whether the readout circuit a plurality of signals from each of the plurality of pixels or just a single output signal collectively.  Claim 16 is also not clear in line 8 as to whether “the signal” is a plurality of signals from the readout circuit or some other signal.  Claim 1 is also not clear in lines 7 as to what provides the “estimated value.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose radiation imaging apparatuses and methods of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878